FILED
                             NOT FOR PUBLICATION                            APR 22 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR DANIEL BOLANES-BLANCO,                     No. 08-71836
a.k.a. Oscar Bolanos,
                                                 Agency No. A029-769-354
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Oscar Daniel Bolanes-Blanco, a native and citizen of Nicaragua, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We grant the

petition for review and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          The BIA denied Bolanes-Blanco’s motion to reopen without the benefit of

our decision in Coyt v. Holder, 593 F.3d 902 (9th Cir. 2010), in which we

concluded that 8 C.F.R. § 1003.2(d) did not apply to cause the withdrawal of a

motion to reopen filed by a petitioner who subsequently has been removed from

the United States. See Coyt, 593 F.3d at 906-07. We remand in light of this

intervening case law for the BIA to reconsider Bolanes-Blanco’s motion,

including, if necessary, whether the 90-day filing limitation should be equitably

tolled.

          We construe Bolanes-Blanco’s letter of January 26, 2009, as a motion to

supplement the record. So construed, the motion is denied as moot.

          PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                  08-71836